Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/16/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 01-05, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manassen et al (US 2019/0228518 A1) in view of Noji et al (US 2009/0050802 A1).
As to claim 01-05, Manassen teaches a method for imaging overlay targets on a wafer (90) comprising: (See ¶0017, ¶0035-¶0038; Figs. 1, 2).
using (step 250) a sensor (150) to acquire images of overlay targets on a wafer while the wafer is in motion; and (See ¶0017, ¶0035-¶0038; Figs. 1, 2).
Manassen does not explicitly teach accelerating and decelerating the wafer to move the overlay targets into alignment with the sensor between acquiring images of the overlay targets, wherein the wafer moves without stopping between acquiring the images of the overlay targets and accelerating and decelerating the wafer;
wherein the sensor is a time delay integration sensor, (Claim 02)
wherein accelerating and decelerating the wafer comprises: (Claim 03)
accelerating the wafer at a maximum acceleration for a first time period; and then (Claim 03)
	decelerating the wafer at a maximum deceleration for a second time period; (Claim 03)
wherein a velocity of the wafer increases linearly during the first time period and decreases linearly during the second time period; (Claim 04)
wherein accelerating and decelerating the wafer to move the overlay targets into alignment with the sensor between acquiring images of the overlay targets comprises; (Claim 05)
linearly accelerating the wafer; then (Claim 05)
linearly decelerating the wafer; and then (Claim 05)
linearly accelerating the wafer. (Claim 05)
However, Noji does teach in an analogous art accelerating and decelerating the wafer (W) to move the overlay targets into alignment with the sensor (41) between acquiring images of the overlay targets, wherein the wafer moves without stopping between acquiring the images of the overlay targets and accelerating and decelerating the wafer. (See ¶0070, ¶0152; Figs. 1, 14). 
wherein the sensor (41) is a time delay integration sensor. (See ¶0073; Fig. 1).
wherein accelerating and decelerating the wafer comprises: (See ¶0152; Fig. 14). 
accelerating the wafer at a maximum acceleration for a first time period; and then (See ¶0152; Fig. 14). 
	decelerating the wafer at a maximum deceleration for a second time period; (See ¶0152; Fig. 14). 
wherein a velocity of the wafer increases linearly during the first time period and decreases linearly during the second time period; (See ¶0152; Fig. 14). 
wherein accelerating and decelerating the wafer to move the overlay targets into alignment with the sensor between acquiring images of the overlay targets comprises; (See ¶0152; Fig. 14). 
linearly accelerating the wafer; then (See ¶0152; Fig. 14). 
linearly decelerating the wafer; and then (See ¶0152; Fig. 14). 
linearly accelerating the wafer. (See ¶0152; Fig. 14). 
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Manassen accelerating and decelerating the wafer to move the overlay targets into alignment with the sensor between acquiring images of the overlay targets, wherein the wafer moves without stopping between acquiring the images of the overlay targets and accelerating and decelerating the wafer; 
wherein the sensor is a time delay integration sensor;
wherein accelerating and decelerating the wafer comprises: 
accelerating the wafer at a maximum acceleration for a first time period; and then 
decelerating the wafer at a maximum deceleration for a second time period; 
wherein a velocity of the wafer increases linearly during the first time period and decreases linearly during the second time period; 
wherein accelerating and decelerating the wafer to move the overlay targets into alignment with the sensor between acquiring images of the overlay targets comprises; 
linearly accelerating the wafer; then 
linearly decelerating the wafer; and then 
linearly accelerating the wafer.
The advantage of this inclusion is to take an image of the overlay mark, the same overlay mark may be used repeatedly by a number of times for image-taking.
As to claim 22, 23, Manassen teaches a system for imaging overlay targets on a wafer (90) comprising: (See ¶0020, ¶0039; Fig. 1).
a sensor (150) for acquiring images of overlay targets on a wafer (90) while the wafer is in motion; and (See ¶0018; Fig. 1).
Manassen does not explicitly teach a controller accelerating and decelerating the wafer to move the overlay targets into alignment with the sensor between acquiring images of the overlay targets, wherein the controller continuously moves the wafer without stopping between acquiring the images of the overlay targets and accelerating and decelerating the wafer; and 
wherein the sensor is a time delay integration (TDI) sensor, (Claim 23).
However, Noji does teach in an analogous art a controller (42) accelerating and decelerating the wafer (W) to move the overlay targets into alignment with the sensor (41) between acquiring images of the overlay targets, wherein the controller continuously moves the wafer without stopping between acquiring the images of the overlay targets and accelerating and decelerating the wafer; (See ¶0070, ¶0079, ¶0152; Figs. 1, 14). 
wherein the sensor (41) is a time delay integration (TDI) sensor, (See ¶0073; Fig. 1).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in a system a controller accelerating and decelerating the wafer to move the overlay targets into alignment with the sensor between acquiring images of the overlay targets, wherein the controller continuously moves the wafer without stopping between acquiring the images of the overlay targets and accelerating and decelerating the wafer, and wherein the sensor is a time delay integration (TDI) sensor.
The advantage of this inclusion is to take an image of the overlay mark, the same overlay mark may be used repeatedly by a number of times for image-taking.

Claim(s) 06 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manassen et al in view of Noji et al in further view of Fukagawa (US 2009/0050802 A1).
As to claim 06, Manassen when modified by Noji teaches the method of claim 05, in which this claim depends on.
Manassen when modified by Noji still do not explicitly teach further comprising; limiting a jerk of the wafer to a maximum jerk value while linearly accelerating the wafer; and
limiting the jerk of the wafer to a minimum jerk value while linearly decelerating the wafer.
However, Fukagawa does teach in an analogous art further comprising limiting a jerk of the water to a maximum jerk value while linearly accelerating the wafer; and (See ¶0010; ¶0012; ¶0021)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Manassen modified by Noji further comprising, limiting a jerk of the wafer to a maximum jerk value while linearly accelerating the wafer, and limiting the jerk of the wafer to a minimum jerk value while linearly decelerating the wafer.
The advantage of this inclusion is to improve distortion correction of a moving profile of a wafer under test. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manassen et al in view of Noji et al in further view of Smirnov (US 2013/0170049 A1).
As to claim 16, Manassen when modified by Noji teaches the method of claim 01, in which this claim depends on.
Manassen when modified by Noji still do not explicitly teach further comprising maintaining a constant velocity between the wafer and the sensor while using the sensor to acquire images of the overlay targets.
However, Smirnov does teach in an analogous art further comprising maintaining a constant velocity between the wafer (W0 and the sensor (PD) while using the sensor to acquire images of the overlay targets. (See Abstract ¶0024 Lines 05-11, ¶0029, ¶0065-¶0067; Fig. 1).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Manassen when modified by Noji further comprising maintaining a constant velocity between the wafer and the sensor while using the sensor to acquire images of the overlay targets.
The advantage of this inclusion is to accurately expose a complete pattern for a strip of a substrate.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manassen et al in view of Noji et al in further view of Hill (US 8,947,521 B1).
As to claim 17, Manassen when modified by Noji teaches the method of claim 01, in which this claim depends on.
Manassen when modified by Noji still do not explicitly teach wherein a variable velocity exists between the wafer and the sensor while using the sensor to acquire images of the overlay targets.
However, Hill does teach in an analogous art wherein a variable velocity exists between the wafer (not shown) and the sensor (not shown) while using the sensor to acquire images of the overlay targets. (See Abstract Col 2 Lines 62-67, Col 3 Lines 01-17; Figs. 1, 5, 21b).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Manassen when modified by Noji wherein a variable velocity exists between the wafer and the sensor while using the sensor to acquire images of the overlay targets. 
The advantage of this inclusion is to defect within the wafer under test.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manassen et al in view of Noji et al in further view of Irie et al (US 5,808,910).
As to claim 18, Manassen when modified by Noji teaches the method of claim 1, in which this claim depends on.
Manassen when modified by Noji still do not explicitly teach wherein the overlay targets are located in a street between die fabricated on the wafer.
However, Irie does teach in an analogous art wherein the overlay targets (Mxi) are located in a street between die (SA) fabricated on the wafer (W). (See Col 4 Lines 19-22; Col 11 Lines 48-60; Fig. 5a).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Manassen when modified by Noji wherein the overlay targets are located in a street between die fabricated on the wafer.
The advantage of this inclusion is to provide an alignment method of aligning each of shot areas on a substrate. 
Claim(s) 19-21 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manassen et al in view of Noji et al in further view of Trogisch et al (US 2010/0052191 A1).
As to claims 19-21, 24-26, Manassen when modified by Noji teaches the method and system of claims 1 and 22 respectively, in which these claims depend on.
Manassen when modified by Noji still do not explicitly teach wherein the overlay targets are aligned in a straight line on the wafer; (Claims 19, 24).
wherein the overlay targets are separated by a constant pitch; (Claims 20, 25).
wherein the overlay targets are separated by integral multiples of a single pitch. (Claims 21, 26).
However, Trogisch does teach in an analogous art wherein the overlay targets (215) are aligned in a straight line on the wafer (210); (See Abstract ¶0027, ¶0030, ¶0031; Fig. 2a)
wherein the overlay targets (215) are separated by a constant pitch; (See ¶0027, ¶0030, ¶0031; Fig. 2a)
wherein the overlay targets (215) are separated by integral multiples of a single pitch (d3). (See ¶0027, ¶0030, ¶0031; Fig. 2a)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in method and system of Manassen when modified by Noji wherein the overlay targets are aligned in a straight line on the wafer, wherein the overlay targets are separated by a constant pitch, wherein the overlay targets are separated by integral multiples of a single pitch.
The advantage of this inclusion is to improve the positioned of metrology marks with low impact on process complexity.

Allowable Subject Matter
Claims 07-15 and 27-29 are Allowed.
As to claim 7, none of the prior arts alone or in combination discloses a method, for imaging overlay targets on a wafer comprising:
using a sensor to acquire images of overlay targets on a wafer while the wafer is in motion; and
accelerating and decelerating the wafer to move the overlay targets into alignment with the sensor between acquiring images of the overlay targets, 
wherein accelerating and decelerating the wafer to move the overlay targets into alignment with the sensor between acquiring images of the overlay targets comprises accelerating and decelerating the wafer in a sinusoidal pattern;
As to claim 14, none of the prior arts alone or in combination discloses a method, 
for imaging overlay targets on a wafer comprising:
using a sensor to acquire images of overlay targets on a wafer while the wafer is in motion; and
accelerating and decelerating the wafer to move the overlay targets into alignment with the sensor between acquiring images of the overlay targets, wherein accelerating and decelerating the wafer comprises accelerating and decelerating the wafer along a trajectory composed of two or more sinusoidal velocity modulations, wherein the frequencies of the sinusoidal velocity modulations are set so that integral full cycles of velocity modulation are completed to move adjacent overlay targets into alignment with the sensor. 
As to claim 27, none of the prior arts alone or in combination discloses a system for imaging overlay targets on a wafer comprising:
a sensor for acquiring images of overlay targets on a wafer while the wafer is in motion; and
a controller for accelerating and decelerating the wafer to move the overlay targets into alignment with the sensor between acquiring images of the overlay targets, wherein accelerating and decelerating the wafer to move the overlay targets into alignment with the sensor between acquiring images of the overlay targets comprises accelerating and decelerating the wafer in a sinusoidal pattern.
As to claim 28, a system for imaging overlay targets on a wafer comprising;
a sensor for acquiring images of overlay targets on a wafer while the wafer is in motion; and
a controller for accelerating  and decelerating the wafer to move the overlay targets into alignment with the sensor between acquiring images of the overlay targets, wherein accelerating and decelerating the wafer to move the overlay targets into alignment with the sensor between acquiring images of the overlay targets comprises accelerating and decelerating the wafer in a sinusoidal pattern.
The closest prior art, Manassen et al (US 2019/0228518 A1) discloses metrology systems and methods are provided, which derive metrology target position on the wafer and possibly the target focus position during the movement of the wafer on the system's stage. Manassen does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claims 07, 14, 27 and 28; such as, 
“wherein accelerating and decelerating the wafer to move the overlay targets into alignment with the sensor between acquiring images of the overlay targets comprises accelerating and decelerating the wafer in a sinusoidal pattern.” (See claims 07, 27, 28).
“accelerating and decelerating the wafer to move the overlay targets into alignment with the sensor between acquiring images of the overlay targets, wherein accelerating and decelerating the wafer comprises accelerating and decelerating the wafer along a trajectory composed of two or more sinusoidal velocity modulations, wherein the frequencies of the sinusoidal velocity modulations are set so that integral full cycles of velocity modulation are completed to move adjacent overlay targets into alignment with the sensor.” (See claim 14).
Therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 8-13, 15, and 29 are allowed due to their dependency of claims 07, 14, and 28 respectively.

Response to Arguments
Applicant’s arguments filed 11/16/2022 with respect to claims 01-06 and 16-26 they have been considered but are moot because the arguments do not apply to the references as they are being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2877